Citation Nr: 0718543	
Decision Date: 06/20/07    Archive Date: 06/29/07	

DOCKET NO.  03-30 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
postoperative left shoulder disability.  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1978 to 
August 1981.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In February 2006, 
the Board remanded the appeal for a more thorough VA 
orthopedic examination.  That examination was completed. and 
the case is now ready for appellate review.  Stegall v. West, 
11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained. 

2.  The veteran's postoperative left (minor) shoulder is 
shown to have limitation of motion, most nearly approximating 
motion between the side and shoulder level, with arthritis 
and pain at extremes of motion, but the evidence does not 
reveal that this postoperative shoulder is affected by 
nonunion or recurrent dislocation or fibrous union, or 
ankylosis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's postoperative left shoulder disability have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimant's of the evidence 
necessary to substantiate their claims, and to provide 
reasonable assistance in obtaining such evidence. 

The veteran was provided formal VCAA notice in 
September 2002, prior to the issuance of the initial adverse 
rating decision now on appeal from November 2002.  Following 
the Board's most recent remand, the veteran was again 
provided formal VCAA notice in February and June 2006.  All 
of these notifications informed him of the evidence necessary 
to substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  

During the pendency of this appeal, the veteran has been 
provided four separate VA orthopedic examinations of his 
shoulder which are collectively adequate for evaluating all 
disability relevant to the appeal.  In November 2003, and 
April 2005, the veteran wrote that he had no additional 
evidence to submit and requested that the appeal be 
expedited.  The veteran does not argue, nor does the evidence 
on file suggest that there remains any additional relevant 
evidence which is uncollected for review.  VCAA is satisfied 
in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to consideration of more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight bearing are related considerations.  For 
the purpose of rating disability from arthritis, the shoulder 
is a major joint.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predication on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a, Plate I, provides that full range of 
motion of the shoulder includes flexion from 0 degrees with 
the arm at the side to 180 degrees with the arm extended 
upward, abduction is from 0 degrees with the arm at the side 
to 180 degrees with the arm extended upward.  Shoulder 
external rotation is from 0 degrees to 90 degrees upward, and 
internal rotation is from 0 degrees to 90 degrees with the 
arm facing downward.

The Schedular criteria for evaluation of disabilities of the 
shoulder includes compensable evaluations available when the 
scapula and humerus are ankylosed (complete bony fixation) 
and move as one piece.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.

Limitation of motion of the arm at shoulder level 
(90 degrees) warrants a 20 percent evaluation whether for the 
major or minor arm.  Limitation of motion midway between the 
side and shoulder (45 degrees) warrants a 30 percent 
evaluation for the major arm, and a 20 percent evaluation for 
the minor arm.  Limitation of motion to only 25 degrees 
warrants a 40 percent evaluation for the major arm and a 
30 percent evaluation for the minor.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Malunion of the humerus with moderate deformity warrants a 
20 percent evaluation for either arm, and with marked 
deformity warrants a 30 percent evaluation for the major arm, 
and a 20 percent evaluation for the minor arm.  Recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements warrants 
a 30 percent evaluation for the major arm, and a 20 percent 
evaluation for the minor arm.  A fibrous union of the humerus 
for the minor arm warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Impairment of the clavicle or scapula with dislocation 
warrants a 20 percent evaluation for either the major or 
minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Analysis:  Historically, the veteran is shown to have 
dislocated his left shoulder during service in 1979.  After 
the injury, he sustained numerous recurrent dislocations.  In 
1980 he underwent a surgical Magnuson-Stack procedure for 
correction of recurrent dislocation.  Following service 
separation and VA examination, the RO granted service 
connection for postoperative recurrent left shoulder 
dislocation, with a 10 percent evaluation made effective from 
the date of service separation.  

The evidence on file tends to show that there were not 
recurrent dislocations following surgical correction during 
service, and that the shoulder was only mildly affected for 
many years until he began to develop additional symptoms in 
or around 2000.  The RO granted an increased evaluation to 
20 percent effective from April 2000.  The increase in 
symptoms was shortly thereafter found to be attributable to a 
torn right rotator cuff (insertion of the supraspinatus 
tendon).  Surgical correction was accomplished in 
February 2002, and the RO granted the veteran a temporary 
total 100 percent postoperative evaluation for approximately 
four months until the end of May 2002, at which time the 
stabilized evaluation was returned to 20 percent.  The 
evidence on file shows that each of the two surgeries 
performed for the veteran's left shoulder during service in 
1980, and years later in 2002, were accomplished without 
adverse incident, and with a good postoperative results.  The 
veteran thereafter requested an increased evaluation in 
September 2002.  

The veteran was provided a VA examination in October 2002.  
His claims folder was available and reviewed by the VA 
doctor.  It was noted that the veteran was right-hand 
dominant, so his left shoulder would be considered minor.  
The veteran reported that since his more recent left rotator 
cuff surgery, his movements had been improved to some extent, 
but not to the extent that he had expected.  There was no 
recent dislocation history.  Examination revealed two 
surgical scars, each of which were well healed and nontender, 
without adhesions or other disabling features.  Mid-biceps 
circumferences of both arms were about 38 centimeters, and 
bilaterally symmetrical.  The veteran could flex the left 
shoulder up to 170 degrees with some discomfort and abduction 
was also about 170 degrees with discomfort.  Internal and 
external rotation was full up to 90 degrees without 
discomfort.  Reflexes were normal and strength appeared good.  
X-ray studies did reveal marked narrowing of the subacromial 
space with some metallic hardware, but there was no evidence 
of acute fracture or dislocation.  

In September 2003, the veteran was provided another VA 
orthopedic examination.  At this time, he reported having 
more complaints following his 2002 rotator cuff surgery, than 
he had before.  Examination revealed limitation of motion of 
the left arm with abduction to the side of about 75 to 80 
degrees, and external rotation of only about 10 or 20 degrees 
with considerable stiffness.  He did have reasonable strength 
and no gross instability could be identified.  

In September 2004, the veteran was provided another VA 
orthopedic examination.  Again, the veteran's principal 
complaints were pain, stiffness and weakness.  There were two 
well healed surgical scars.  Forward flexion was to 79 
degrees, abduction was to 63 degrees, external rotation was 
to 15 degrees, and internal rotation was to the level of the 
buttock.  There was normal scapula and mechanics on forward 
flexion, but tenderness to palpation over the entire region 
of the shoulder.  This VA physician noted that the veteran's 
2002 rotator cuff repair "could be" related to his multiple 
dislocations during service.

In June 2006, the veteran was provided another VA orthopedic 
examination which included a review of his claims folder.  
The veteran's Magnuson-Stack procedure during service in 
1980, and the subsequent 2002 surgery for rotator cuff repair 
was discussed.  The veteran reported that he had served as a 
mail carrier, but now worked inside as a clerk, where he 
still had to lift things on occasion, but not more than 25 
pounds.  Examination revealed that both shoulders were the 
same level.  The postoperative scarring was without pain on 
palpation, and the scars were stable.  There was pain with 
palpation at the trapezius and base of the neck and in the 
shoulder girdle.  The left shoulder also had crepitus.  Range 
of motion revealed flexion to 170 degrees with pain at the 
extreme.  Abduction was to 110 degrees with pain at the 
extreme.  Extension was to 30 degrees.  Adduction was to 45 
degrees, and both internal and external rotation was to 15 
degrees.  With repeat range of motion, the veteran complained 
of fatigue, but no additional pain and weakness.  The 
examiner also noted an improved range of motion in abduction 
with repeated range of motion testing.  Repeated testing 
allowed abduction to increase from 110 degrees to 160 
degrees.  There was no erythema and no edema and no muscle 
bogginess noted.  Both right and left biceps measured 37.5 
centimeters, and there was no atrophy noted on examination.  
The doctor concluded that for the left shoulder, there was no 
additional functional impairment due to pain, pain on 
repeated use, weakness, incoordination or lack of endurance.  
X-ray studies conducted on examination revealed narrowed 
joint space secondary to arthritic changes, and also narrowed 
space between the acromion and humerus.  The rest of the 
shoulder examination was normal.  The diagnosis was traumatic 
arthritis of the left shoulder.  This physician, however, 
noted that the postoperative rotator cuff repair was less 
than likely related to the shoulder dislocation and 
Magnuson-Stack Procedure that the veteran had during service 
(the veteran's service connected disability).  

A preponderance of the evidence on file is against an 
evaluation in excess of the presently assigned 20 percent 
evaluation for the veteran's postoperative left shoulder at 
all times during the pendency of this appeal.  Although there 
is some variance in the reported symptoms and ranges of 
available motion of the left shoulder over the multiple VA 
examinations conducted during this appeal, range of motion is 
generally shown to be at or better than midway between the 
side and shoulder level (45 degrees) which warrants the 
currently assigned 20 percent evaluation in accordance with 
Diagnostic Code 5201.  Although this would warrant a 
30 percent evaluation for the major arm, the veteran is 
right-handed and his left shoulder is minor.  No examination 
on file, however, reveals limitation of arm motion to no more 
than 25 degrees from the side sufficient for the next higher 
30 percent evaluation under Diagnostic Code 5201. 

No higher evaluation is warranted under Diagnostic Code 5200, 
because the veteran is not shown to have ankylosis (complete 
bony fixation) of the scapula and humerus at any time.  

The currently assigned 20 percent evaluation is also what 
would be warranted if the veteran was shown to have 
continuing recurrent dislocation of the humerus at the 
scapulohumeral joint, with frequent episodes and guarding of 
all movements, although the evidence does not reveal that the 
veteran has continuous recurrent dislocation of the shoulder 
since this was surgically repaired during service in 1980.  

The currently assigned 20 percent evaluation would also be 
warranted for malunion of the humerus with marked shoulder 
deformity under Diagnostic Code 5202.  The next higher 
40 percent evaluation under this Diagnostic Code would 
require clinical evidence of fibrous union of the shoulder 
joint, which is not clinically confirmed in any examination 
or X-ray study on file.  

The highest schedular evaluation available under Diagnostic 
Code 5203 for either dislocation of the clavicle or scapula 
or nonunion of the clavicle or scapula with loose movement 
would again be the 20 percent evaluation which is currently 
assigned.  

The Board considered granting an increased evaluation on the 
basis of fatigability, incoordination and loss of use during 
periods of extreme pain or flareups, but the clinical 
evidence on file does not support such an award, and the 
20 percent evaluation presently assigned includes 
consideration of significant loss of motion with pain and a 
degree of arthritic changes.  

The veteran's service-connected postoperative left shoulder 
disability is shown to be 20 percent disabling in accordance 
with multiple rating criteria for evaluating such disability.  
The objective criteria for a higher evaluation are not shown 
to be met or more nearly approximated in the multiple VA 
examinations on file.


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
postoperative left shoulder disability is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


